Exhibit CEXECUTION VERSION ROLLOVER AGREEMENT This ROLLOVER AGREEMENT (this “Agreement”), dated as of March 15, 2010, is entered into by and between CBT Holdings LLC, a Delaware limited liability company (the “Investor”), and Sage Parent Company, Inc., a Delaware corporation (“Parent”). RECITALS WHEREAS, the Investor is currently a stockholder of Sport Supply Group, Inc., a Delaware corporation (the “Company”), and is the owner of 2,044,072 shares of common stock, par value $0.01 per share, of the Company (the “Company Common Stock”); WHEREAS, subject to the terms and conditions of that certain Agreement and Plan of
